Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 25 May 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-12 have been canceled.
2. New Claims 13-24 have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 2-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of enablement has been rendered moot by cancelation of the said claims.
6. The rejection of Claims 2-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delhomel et al (US 7,566,737; of record) in view of Kallwitz et al (World Journal of Gastroenterology, 2008, 14(1), pp. 22-28; of record) has been rendered moot by cancelation of the said claims.
7. The rejection of Claims 2-12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10722,575 (‘575), over claims 1-10 of U.S. Patent No. 10,022,343 (‘343), over claims 1-9, 11-13, 16-17 and 20-21 of U.S. Patent No. 9,221,751 (‘751), as being unpatentable over claims 1-15 of U.S. Patent No. 9,585,853 (‘853), as being unpatentable over claims 1-6 of U.S. Patent No. 9,782,373 (‘373), as being unpatentable over claims 1-5, 8-11 of U.S. Patent No. 
	Claims 1 and 13-24 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 25 May 2021 wherein the limitations in pending claim 1 has been amended. Claim 1 has been amended as a method of treating an immune-mediated liver disease via administration of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one. Support is seen in original claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 and new claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of  non-alcoholic steatohepatitis (NASH) and liver fibrosis, does not reasonably provide enablement for the treatment of an immune-mediated liver disease as broadly recited in claims 1 and 24.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. make the invention commensurate in scope with these claims. 

 “The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
a. The nature of the invention: The instant invention involves the prevention and /or treatment of the complex disease states (treatment is defined as including prevention of a liver disorder at page 20, lines 7-8) which fall under the umbrella of the term “an immune-mediated liver disease/disorder”. The term is mentioned in the background section of the Specification (page 1, line 23). No definition is provided. The said term is broad. Since these disease states occur in complex biological contexts and can result from a variety of causative factors, it is difficult to determine which population of individuals should be treated in a preventive fashion before the appearance of any symptoms of the disease states. Because therapeutic treatments invariably are accompanied by associated risks, arbitrary treatment of a normal individual is undesirable. In addition, some forms of disorder such as, liver cancer resulting from hepatitis C are not preventable by PPAR-activation. Tanaka et al (International Journal of Cancer, Hepatitis C virus core protein induces spontaneous and persistent activation of peroxisome proliferator-activated receptor  in transgenic mice:  activation. Treatment of an immune-mediated liver disases as claimed using a single active agent is also unpredictable.
b.  The state of the prior art: The state of the prior does not allow one of ordinary skill in the art (the physician) to identify which, apparently normal, individuals are sufficiently at risk to warrant therapeutic administration of drugs which carry risks of their own as well as incur expense. Even when such an individual can be identified, there is no reasonable expectation that any undisclosed immune-mediated liver disorder can be prevented or treated. In fact, there is some suggestion that administration of PPAR-agonists may cause liver cancer, a liver disorder. Peters et al (Journal of Molecular Medicine, Peroxisome Proliferator-activated Receptor- and Liver Cancer: Where Do We Stand?, 2005, 83, pp. 774-785; of record) teaches (Pg. 774, col. 2) that:
“The lipid-lowering function of PPARα occurs across a number of mammalian species, thus demonstrating the essential role of this nuclear receptor in lipid homeostasis. In contrast, prolonged administration of PPARα agonists causes hepatocarcinogenesis, specifically in rats and mice, indicating that PPARα also mediates this effect. There is no strong evidence that the low-affinity fibrate ligands are associated with cancer in humans, but it still remains a possibility that chronic activation with high-affinity ligands could be carcinogenic in humans. It is now established that the species difference between rodents and humans in response to peroxisome proliferators is due in part to PPARα. The cascade of molecular events leading to liver cancer in rodents involves hepatocyte proliferation and oxidative stress, but the PPARα target genes that mediate this response are unknown. This review focuses on the current understanding of the role of PPARα in hepatocarcinogenesis and identifies future research directions that should be taken to delineate the mechanisms underlying PPARα agonist induced hepatocarcinogenesis.”

Peters therefore teaches both that PPAR-agonists may have undesired physiological effects and that the results by use of mouse and rat models cannot be expected to translate directly to human beings. Additionally, applicants state (Specification, Page. 29, lines. 12-15) that:
Several animal models are disclosed in the literature as reflecting the etiology, disease progression, and the pathology of human liver diseases. However, these models do not always 


According to Herkel et al (Journal of Hepatology, 2005, 42, 920-923) immune-mediated liver injury is not yet fully understood due to several mechanisms operating (see entire article). Hence, one of ordinary skill in the art would not have a reasonable expectation of success in treating and preventing any and all immune-mediated liver as instantly claimed.

c. The amount of direction provided by the inventor: The inventor provides direction only for the treatment of individuals (rodents, humans) which display disease symptoms. No direction for the identification and successful treatment of asymptomatic individuals at risk for the development of disease symptoms is provided. The value of these, however, has been discussed above.
d. The existence of working examples: The only working examples provided are directed to the treatment of individuals who display disease symptoms associated with NAFLD and NASH. No working examples are provided that demonstrate a preventative effect in normal individuals. The examples provided are not representative of the prevention and treatment of an immune-related disease as broadly encompassed by the recitation in claims 1 and 24.
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 
However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention for the prevention and/or treatment of any arbitrary immune-mediated liver disorder as claimed.
Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make and use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to 
Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims 1 and 24 are directed to a method for treating an immune-mediated liver disease in a patient via administration of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between 
First, what do the claims as a whole cover?  Claims 1 and 24 are drawn to a method for treating an immune-mediated liver disease in a patient via administration of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one.
Second, how does the scope of the claims compare to the scope of the disclosure?  The genus, immune-mediated liver disease, is broader than what is supported in the disclosure.  The specification as originally filed mentions the term immune-mediated liver disease only in the background section (page 1, line 23). It is listed as one of several categories of liver disorders. There is no definition of what all disorders fall under the category of immune-mediated liver diseases.
Third, the factors need to be considered, with the most relevant factors discussed below.
Reduction to Practice:  The method reduced to practice in the instant specification shows the liver specific properties of the compound, the effect on fibrosis and non-alcoholic steatohepatitis (NASH).
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high.  Applicant’s disclosure of the effect of the instant compound on fibrosis and non-alcoholic steatohepatitis is not representative of the treatment of any and all known immune-mediated liver disease in a patient using the instant compound.  Rather, one can only draw conclusions for the use of the instant compound for treating fibrosis and non-alcoholic steatohepatitis (NASH).
Disclosure of Drawings or Structural Chemical Formulas: The only disclosure reduced to practice is the effect of the instant compound on fibrosis and NASH.  Having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose representative examples for a method of treatment as instantly claimed.  Thus, one of ordinary skill in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite the limitation “an immune-mediated liver disease” at line 1. The limitation “an immune-mediated liver disease” has not been defined in sufficient fashion in order to determine its metes and bounds. Examples of various liver disorders are given in the 
Claims 13-23, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1 and 13-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delhomel et al (US 7,566,737; of record) in view of Kallwitz et al (World Journal of Gastroenterology, 2008, 14(1), pp. 22-28; of record).
Delhomel teaches (Col. 1, lines 21-40) compounds having PPAR and PPAR activator properties and utility for treatment of dyslipidemias and diabetes. One of the compounds taught by Delhomel is the instant compound (col. 19, lines 33-48; col. 127, lines 64-65; active agent recited in instant claims 1 and 13-24). Pharmaceutical formulations of the compound as presently claimed is also taught (Claim 5 of Dlhomel). The compound of its invention can be administered in the range of 0.1 to 100mg per administration (col. 43, lines 57-61; as in claims 13-17 and 22-24). The composition can be administered orally (as in claim 19) in the form of a capsule or tablet (col. 43, lines 29-50; limitations of claims 20-21). 
Delhomel does not expressly teach the use of its compound in a method of treatment as in claims 1 and 24. However, the teaching of Delhomel suggests to one or ordinary skill in the art that the instant compound can be used as an active agent against liver diseases involving fat accumulation as in the instant case (applicant has disclosed an example using the instant compound for treating non-alcoholic steatohepatitis).
Kallwitz, teaches (Pg. 24, col. 1, 2nd full paragraph – pg. 25, end of 3rd full paragraph) that PPAR and PPARas targets for the treatment of non-alcoholic fatty liver diseases and the use of activators of PPAR and PPARas therapeutic agents for the same. 
One of ordinary skill in the art would therefore have been motivated to use the PPAR activator (same as the one instantly claimed) taught by Delhomel for the treatment of non-alcoholic steatohepatitis as taught by Kallwitz. There would have been a reasonable expectation for success given that Delhomel teaches that its compound has the required activity. The 
Thus, the instantly claimed method would have been obvious to one of ordinary skill in the art.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 1 under 35 USC 103 arguing that the claims have been amended to be directed to methods of treating immune mediated liver disorders. Delholmel and Kallwitz, alone or in combination, do not teach or suggest the claimed methods of treatment using the instant compound (Remarks-page 8).
Applicant’s arguments are not persuasive. The amendment to claim 1 and the recitation in claim 24 are broad. There is no definition provided. The example disclosed shows the effect on the instants compound on NASH. The same method of treatment is also suggested by the cited prior art using the instant compound. Therefore, the combined teachings of the prior art render the instant claim 1 and new claims 13-24 obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10722,575 (‘575), over claims 1-10 of U.S. Patent No. 10,022,343 (‘343), over claims 1-9, 11-13, 16-17 and 20-21 of U.S. Patent No. 9,221,751 (‘751), as being unpatentable over claims 1-15 of U.S. Patent No. 9,585,853 (‘853), as being unpatentable over claims 1-6 of U.S. Patent No. 9,782,373 (‘373), as being unpatentable over claims 1-5, 8-11 of U.S. Patent No. 10,350,181 (‘181), as being unpatentable over claims 1-11 of U.S. Patent No. 88,95,619 (‘619) and as being unpatentable over claims 1-11 of U.S. Patent No. 8,772,342 (342). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 24 are drawn to a method of treating an immune-mediated liver disease in a patient via administration of a pharmaceutical composition comprising 1-[4-
The claims of the cited patents are also drawn to a method of treating a liver disease, which could be steatohepatitis, liver fibrosis, via administration of a compound which is a substituted prop-2-en-1-one including the instant compound.
The claims of the cited patents differ from the instant claims in that the instant claims employ a single compound for treating an immune-mediated liver disease, whereas the method of the patents can include other substitutions and can include treatment of immune-related and viral diseases. The cited patents also define liver diseases as including non-alcoholic steatohepatitis.
  In the instant case the cited patents teach the use of the instant compound for the treatment of a liver disease applicant claims.  Although the claims of the cited patents use additional compounds and treat other diseases too, one of ordinary skill in the art would readily recognize that the compound taught by the cited patents, which includes the instant active agents, could be employed in the instant method of treatment with a reasonable expectation of success.  The use of known active agent in a method of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that the instant compound, which is taught in the prior art cannot be used in the claimed method.



Response to Applicant’s Remarks
Regarding the double patenting rejection(s) of record applicant has requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record the rejections are being maintained. 


Conclusion
1. Pending claims 1 and 13-24 are rejected.
2. Claims 2-12 have been canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623